 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3
   TROY K. FLAKE
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Troy.Flake@usdoj.gov

 7 Attorneys for the United States

 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10

11

12 DARNELLE JONES MARTIN,                           Case No.: 2:18-cv-02392-GMN-VCF

13                 Plaintiff,                            JOINT MOTION TO STAY FOR
            v.                                            PURPOSES OF SETTLEMENT
14                                                              DISCUSSIONS
     UNITED STATES OF AMERICA,                                 (Second Request)
15
                   Defendant.
16

17          Troy K. Flake, Assistant United States Attorney, on behalf of Defendant United

18 States of America, and Justin Wilson, on behalf of Plaintiff Darnelle Jones Martin, submit

19 the following joint motion requesting that this court stay this case for 60 days so that the

20 parties can engage in settlement discussions.

21          A.     Status Report

22          On February 27, 2020, the Court granted the parties’ request to stay this case

23 pending settlement. The stay expires on March 20, 2020. Prior to the stay, the parties

24 engaged in extensive written discovery including providing initial disclosures and

25 supplemental disclosures, requesting and producing thousands of pages of documents,

26 subpoenaing numerous third parties, and propounding and responding to interrogatories.

27 The parties also conducted the depositions of six witnesses including the Plaintiff and

28 several treating providers.
 1

 2            B.     Settlement Discussions and Request to Stay
 3            The parties are engaged in productive settlement discussions. The parties have
 4   exchanged settlement offers. Currently, Plaintiff is evaluating an offer made by Defendant a
 5   few days ago. Both parties believe that further discussions may lead to resolution of this
 6   case and are negotiating in good faith. However, the ability of the Plaintiff and Defendant
 7   to evaluate settlement offers has been slowed by the significant disruption arising out of the
 8   response to pandemic Covid-19.
 9            In order to avoid the continued expense and burden of litigation, including costly
10   expert discovery, while the parties are engaged in good-faith negotiations, the parties
11   jointly request that the court continue the stay in this case for an additional 60 days. This
12   will allow them to consult with medical experts, obtain authority, exchange offers, and
13   evaluate settlement without incurring additional litigation costs.
14            At the expiration of 60 days, on Friday, May 22, 2020, the parties will file a status
15   report to the Court either: (1) notifying the Court that the parties have reached a settlement,
16   or; (2) providing a proposed discovery plan and scheduling order setting dates by which
17   they will complete the remaining discovery, file dispositive motions, and file a joint pretrial
18   order.
              Respectfully submitted this 19th day of February 2020.
19
      POWELL LAW FIRM                                NICHOLAS A. TRUTANICH
20
                                                     United States Attorney
21
       /s/ Justin W. Wilson                           /s/ Troy K. Flake
22    JUSTIN W. WILSON, ESQ.                         TROY K. FLAKE
                                                     Assistant United States Attorney
23    Attorney for Plaintiff
                                                     Attorneys for the United States
24

25
                                                   IT IS SO ORDERED:
26
27
                                                   UNITED STATES MAGISTRATE JUDGE
28                                                          4-6-2020
                                                   DATED:

                                                      2
